The claim sought to be enforced against the estate of Mary Parsons is a note for for $366.33, dated January 4, 1873. No payment, indorsement, or new promise is alleged, and it appears to have been barred by the statute of limitations in January, 1879, more than six years before the death of Mary Parsons, which occurred in February, 1885. For more than nine years after the original grant of administration on the estate of Samuel Whidden, Mary Parsons was the owner of the real estate described in the bill, and no effort was made to secure the payment of the note, and no explanation is given for the delay. The neglect was unreasonable, and it is a bar to any claim for equitable relief. Hatch v. Kelly, 63 N.H. 29; Hathaway v. Noble,55 N.H. 508; Sugar River Bank v. Fairbanks, 49 N.H. 131.
Demurrer sustained.
CHASE, J., did not sit: the others concurred. *Page 305